              Case 1:19-cv-01690-SAB Document 18 Filed 09/03/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   HEATHER NICOLE HENRY,                               Case No. 1:19-cv-01690-SAB

12                  Plaintiff,                           ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE AND GRANTING
13           v.                                          STIPULTION FOR EXTENSION TO TIME
                                                         TO FILE OPENING BRIEF
14   COMMISSIONER OF SOCIAL SECURITY,
                                                         (ECF Nos. 15, 16, 17)
15                  Defendant.

16

17          Plaintiff Heather Nicole Henry (“Plaintiff”) filed this action seeking judicial review of a

18 final decision of the Commissioner of Social Security (“Commissioner” or “Defendant”) denying

19 an application for disability benefits pursuant to the Social Security Act. On July 28, 2020, an
20 order issued granting the parties stipulation for an extension of time for Plaintiff to file an

21 opening brief. Pursuant to the order, Plaintiff’s opening brief was due on August 28, 2020. On

22 August 31, 2020, after the deadline had passed without an opening brief or request for extension

23 of time having been filed, an order issued requiring Plaintiff to show cause why this action

24 should not be dismissed for failure to prosecute. On September 2, 2020, Plaintiff filed a

25 response to the order to show cause and a stipulation for an extension of time to file the opening

26 brief.
27          Having reviewed Plaintiff’s response and the stipulation of the parties, the Court finds

28 that good cause exists to grant the request for an extension of time.


                                                     1
                 Case 1:19-cv-01690-SAB Document 18 Filed 09/03/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.       The order to show cause, issued August 31, 2020, is DISCHARGED;

 3          2.       Plaintiff shall file her opening brief on or before October 2, 2020;

 4          3.       Defendant shall file an opposition to the opening brief on or before November 2,

 5                   2020; and

 6          4.       Plaintiff’s reply, if any, shall be filed on or before November 17, 2020.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        September 3, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
